Name: 89/308/EEC: Commission Decision of 26 April 1989 reallocating the fifth European Development Fund appopriations not yet committed from non-programmable resources for the overseas countries and territories
 Type: Decision
 Subject Matter: budget;  cooperation policy;  free movement of capital;  financial institutions and credit;  executive power and public service
 Date Published: 1989-05-09

 Avis juridique important|31989D030889/308/EEC: Commission Decision of 26 April 1989 reallocating the fifth European Development Fund appopriations not yet committed from non-programmable resources for the overseas countries and territories Official Journal L 126 , 09/05/1989 P. 0036 - 0037*****COMMISSION DECISION of 26 April 1989 reallocating the fifth European Development Fund appopriations not yet committed from non-programmable resources for the overseas countries and territories (89/308/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 80/1186/EEC of 16 December 1980 on the association of the overseas countries and territories with the European Economic Community, and in particular Articles 117 (3) (c) and 132 thereof (1), Having regard to the Internal Agreement of 1979 on the financing and administration of Community aid, hereinafter referred to as the 'Internal Agreement' (2), Whereas, by Decision 80/1186/EEC, the Council granted certain appropriations to overseas countries and territories, hereinafter referred to as 'OCT ', under the fifth European Development Fund (EDF); whereas there are among the non-programmable appropriations outstanding balances which have not yet been committed for emergency aid (ECU 2 325 061), risk capital (ECU 1 283 000) and regional projects (ECU 3 908 000); Whereas this Decision provides that upon its expiry (28 February 1985) any monies transferred to the special appropriation which have not been committed for emergency aid shall be returned to the Fund proper for financing other schemes falling within the scope of financial and technical cooperation, unless the Council decides otherwise (Article 117 (3) (c)), that the appropriations provided for in the form of risk capital but not committed shall be added to those provided for in the form of special loans, and that the appropriations provided for financing regional projects but not committed shall be made available for financing other projects and programmes in the same subregion (Article 132); Whereas a sufficient period of time has been allowed for these appropriations to be committed and they should now be reallocated; whereas as regards emergency aid, in the light of initial contacts with the representatives of the three Member States concerned, there is no evidence to suggest that the Council will decide otherwise; whereas the unused funds should therefore be returned according to the procedures set out in Decision 80/1186/EEC and pursuant to Article 7 (1) of the Internal Agreement; Whereas the Council had originally divided into three equal shares the resources granted to the United Kingdom, French and Netherlands OCT for projects and programmes to be implemented under the fifth EDF; whereas since then the shares of France and the United Kingdom have been slightly reduced, as two of the OCT for which these Member States has responsibility (the Franco-British condominium of New Hebrides, and Saint Vincent) became independent and acceded to the second LomÃ © Convention (as Vanuatu, and Saint Vincent and the Grenadines), whereupon the Council transferred a proportion of the regional appropriations for the two areas concerned to the ACP appropriations; whereas it is necessary to keep the same balance when reallocating the appropriations which have not yet been committed; Whereas, moreover, since 1 January 1988 Commission delegates have been involved in the implementation of the EDF in the United Kingdom and Netherlands OCT, using the resources of Chapters A 18 and A 28 of the Community budget, while the EDF is implemented in the French OCT by means of technical assistance; whereas, in order to maintain the balance between the three equal shares, pending similar treatment for the French OCT, an appropriate amount should be added to the French share to cover the costs of this technical assistance; Whereas it will then be necessary to carry out additional programming procedures with the relevant authorities of the countries and territories concerned for the additional amounts made available to them, HAS ADOPTED THIS DECISION: Article 1 In the framework of the appropriations provided for under the fifth EDF for overseas countries and territories, funds not committed from the appropriations relating to emergency aid, risk capital or regional projects shall be transferred to the financing of projects and programmes to be implemented in the three OCT areas for which the Kingdom of the Netherlands, the French Republic and the United Kingdom have responsibility. The procedures for the transfers are the subject of Article 2 and the figures are set out in Article 3. Article 2 With reference to Decision 80/1186/EEC: (a) the appropriations not committed under the special funds provided for the financing of emergency aid in Article 117 (3) (b), amounting to ECU 2 325 061 in the form of grants, minus ECU 150 000 earmarked for the OCT for which the French Republic has responsibility to cover the costs of technical assistance, shall be divided into three equal shares of ECU 725 000 each; (b) the appropriations not committed under the funds provided for risk capital in Article 83 (1) (a), amounting to ECU 1 283 000 in the form of special loans, shall be divided into three equal shares of ECU 427 667 each; (c) the outstanding balances for each of the three OCT areas from the funds provided for in Article 114 (2) to finance regional projects shall be added to the indicative programmes of each of these three areas. Article 3 1. The appropriations of ECU 20 million set out in Article 83 (3) of Decision 80/1186/EEC shall be increased for each of the three OCT areas to the following amounts (in ecus) 1.2.3.4 // // // // // OCT for which the following Member State is responsible // Total // Grants // Special loans // // // // // France // 21 380 687 // 12 953 020 // 8 427 667 // Netherlands // 23 514 687 // 13 921 020 // 9 593 667 // United Kingdom // 22 470 687 // 13 209 020 // 9 261 667 // // // // 2. Moreover, an amount of ECU 150 000 in the form of grants shall be allocated to the OCT for which the French Republic is responsible to finance technical assistance for implementing the EDF, until such time as they receive treatment similar to that of the OCT for which the Kingdom of the Netherlands and the United Kingdom are responsible. Article 4 The chief authorizing officer of the EDF is hereby instructed to carry out with the relevant authorities of the countries and territories the additional programming procedures required by the differences between: (a) the appropriations set out in Article 3 (1), and (b) the total amounts of the indicative programmes arising from the programming already carried out with each of the three OCT areas, pursuant to Article 91 of Decision 80/1186/EEC. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Done at Brussels, 26 April 1989. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 361, 31. 12. 1980, p. 1. (2) OJ No L 347, 22. 12. 1980, p. 210.